Brosman, Judge
(concurring in the result) :
I concur in the result reached by my brothers in this case.
Because of my views concerning the dangers of extending the principle of waiver too fast and too far in the area of instructions, I have scrutinized the present record with a good deal of care. I have concluded, however, that nothing done here is inconsistent with the position taken in my separate opinion in United States v. Charles E. Smith (No. 486), 9 CMR 70, decided May 6, 1953, and expressed elsewhere as well.
The background against which defense counsel’s conduct must be appraised requires the conclusion that he acted knowingly. Too, all that he said and did is consistent with the interpretation placed on his actions in the majority opinion. At the very least, it seems to me, he sought to deny any function of guidance in the delivery of instructions. While I believe the principal burden of administering a trial by court-martial rests firmly on the shoulders of the law officer, I have no disposition whatever to relieve defense counsel of all responsibility — particularly where, as here, his aid was sought.